GANTT, J. —
Edward J. Gildersleeve, appellant, was fined three hundred dollars by the circuit court of St. Louis for contempt of court, in violating a decree of injunction by said court. Prom that judgment he appealed to the St. Louis Court of Appeals, and that court transferred the cause to this court on a constitutional point, to-wit, that section 1617, Bevised Statutes 1899, was unconstitutional. For the reasons assigned in Chicago, Burlington & Quincy Ry. Co. v. Edward J. Gildersleeve, in the opinion handed down this day, and reported at page 170 of this Report, the judgment of the circuit court is affirmed.
Valliant, C. J., Burgess and Fox, JJ., concur; Lamm, Woodson and Graves, JJ., dissent in an opinion by Lamm, J.